Citation Nr: 1525521	
Decision Date: 06/15/15    Archive Date: 06/26/15

DOCKET NO.  10-12 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss.

2.  Entitlement to service connection for a dental condition for compensation and treatment purposes.

3.  Entitlement to service connection for a back condition.


REPRESENTATION

Appellant represented by:	Dan Curry, Attorney-at-Law


ATTORNEY FOR THE BOARD

S. Layton, Counsel



INTRODUCTION

The Veteran had active military service from September 1967 to September 1971.

This appeal comes to the Board of Veterans' Appeals (Board) from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In May 2013, the Board denied the Veteran's claims.  The Veteran appealed the May 2013 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an October 2014 memorandum decision, the Court vacated the Board's decision and remanded the claims to the Board for further proceedings.

The Board has reviewed the Veteran's electronic records (Virtual VA and VBMS) prior to rendering a decision in this case.

The issues of entitlement to an initial compensable disability rating for bilateral hearing loss and entitlement to service connection for a dental condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

Resolving all reasonable doubt in favor of the Veteran, the Veteran's currently diagnosed low back disability was incurred during his active duty.


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, a low back disability was incurred during active duty.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In light of the fully favorable determination in regard to the claim decided below, no discussion of compliance with VA's duty to notify and assist is necessary.

II.  Claim for Service Connection

A.  General Law and Regulations

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

An alternative method of establishing the second and third elements of service connection for those disabilities identified as a "chronic condition" under 38 C.F.R. § 3.309(a) is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303(b).  However, the United States Court of Appeals for the Federal Circuit  (Federal Circuit) has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

B.  Back Disability

In August 2009 the Veteran filed a claim for service connection for a chronic low back condition.  The Veteran stated that his current chronic law back pain was due to many falls and carrying heavy packs during military service.  He also reported he was ejected from a car seat and sought treatment following this incident.

Service treatment records are negative for any treatment or diagnoses of a low back condition during service.  On the report from the Veteran's separation examination in September 1971 the examiner indicated the Veteran's spine was in normal condition.

In June 2004 the Veteran sought treatment from his private physician for his chronic low back pain.  He reported the pain was mainly on the right side and resulted in difficulty bending.  The physician indicated a duration of pain of one week, and no injury was reported.  The physician opined the Veteran had DJD (degenerative joint disease) and muscle strain.  He gave the Veteran pain medication.

In March 2006 the Veteran returned to the same physician and reported an increase of low back pain.  At this time the Veteran reported his pain had been off and on for the past two to three years, with an increase in the last three to four months.  The physician diagnosed chronic low back pain and gave the Veteran additional pain medication.

In June 2006 a MRI was taken of the Veteran's lower back which revealed degenerative disk disease and mild stenosis with bulging disks at L4-L5, L5-S1, and L3-L4.  The Veteran reported a long-standing history of back pain at this time.  The Veteran's physician began a series of steroid injections into the Veteran's lower back at this time to relieve his pain.

The Veteran continued to receive pain medication for his low back pain throughout 2007.  In March of that year the Veteran began a round of transforaminal blocks into his back to treat the pain.  The Veteran reported these injections provided some temporary relief, however he still had significant discomfort.  He continued to return to his private physician's office approximately every two weeks for treatment and injections.

The Veteran continued to receive treatment for his chronic low back pain throughout 2008.  During this time the Veteran was alternatively diagnosed with degenerative joint disease and degenerative disc disease by his treating physicians. 

In May 2009 his private physician noted the Veteran continued to experience his usual low back pain, and diagnosed chronic problems of degenerative disc disease.

In August 2012 the Veteran sought treatment from the VA regarding his low back condition.  The Veteran reported chronic low backache for the past ten years.  An MRI was taken which revealed severe degenerative joint disease at L4-5, moderate central canal stenosis at L4-L5, and multilevel facet arthropathy with foraminal stenosis.

In November 2012 the Veteran returned to the VA for management of his chronic back pain.  At this time, the Veteran reported a thirty year history of low back pain.  The Veteran reported the pain began gradually but became progressively worse beginning around age fifty.  The Veteran reported his pain was worse on the left side than the right and could range between 4 and 8 out of 10.  He described the pain as stabbing, shooting, and sharp in nature, though denied numbness or tingling.  The Veteran noted his history of injection treatment throughout 2006 and 2007 helped relieve his pain, but was very expensive.  The VA professional recommended the Veteran begin facet injections at the L4-5 and L5-S1 joint again.

In January 2015, the Veteran underwent examination by a private physician.  The examiner found lower extremity radiculopathy, symptoms consistent with intervertebral disc syndrome, and degenerative disc disease at multiple levels.  The examiner interviewed the Veteran and reviewed the claims file before opining that it was more likely than not that physical trauma suffered during the Veteran's military service contributed to and produced permanent changes involving his lumbar spine.  The examiner explained that a current MRI revealed a back condition that was longstanding, and the Veteran's civilian career was not as physical as his job in the military.  The examiner further noted that military culture demands that individuals do not make formal complaints involving painful conditions, as making complaints would bring scorn from superiors and fellow soldiers.

The Board finds the Veteran's statements regarding the onset and continuation of his low back symptoms to be credible.  His exposure to hazardous noise without hearing protection is conceded.  The Veteran is competent to describe the circumstances surrounding his in-service falls, carrying heavy packs, and being ejected from a vehicle seat because such actions come to him through his senses and, as such, require only personal knowledge rather than medical expertise.  See Layno, supra.  See also Buchanan, supra (lay evidence-as, for example, the Veteran's contentions in the present case-does not lack credibility simply because it is unaccompanied by contemporaneous medical evidence).  As such, the Board finds that the requirement that there have been an in-service injury or event concerning the low back has been met.  Additionally, the VA and private treatment records clearly document that the Veteran has a current low back disability.  The question remaining is whether there is a causal connection (or "nexus") between these in-service events and the Veteran's currently diagnosed low back disability.

As noted above, in January 2015, a private examiner gave an opinion which supports the Veteran's claim.  In giving his opinion, the examiner drew from the evidence of record and supported his conclusions.  Significantly, nothing within the report is contradictory.  The opinion relates directly to this Veteran, and this opinion considers both the Veteran's assertions and documented history.  As such, the Board affords the January 2015 private examiner's opinion significant probative value.  Notably, no medical treatment provider has provided a contrary opinion.

In light of the January 2015 medical opinion, and the competent and credible lay testimony of record, the Board finds that the Veteran's low back disorder cannot be disassociated from his service.  The evidence is, at the very least, in relative equipoise as to whether the Veteran's current low back disorder was incurred as a result of the Veteran's service.  Therefore, the Board will resolve doubt in favor of the Veteran and grant the Veteran's claim.


ORDER

Service connection for a back disorder is granted.


REMAND

Regarding his claim for entitlement to service connection for a dental disorder for compensation purposes, the Veteran has repeatedly asserted that he was attacked by a drill instructor with a bayonet and had multiple teeth on his lower left hand side knocked out.  See October 2009 and March 2010, statements from the Veteran.  The service treatment records reflect that he had a cap placed on a lower left molar in February 1968.  He asserts that he has a current residual dental disability related thereto.  To date, the Veteran has not been afforded a VA examination that addresses diagnosis or etiology of his claimed dental disorder.  Under the circumstances, the Board finds such examination is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Regarding the Veteran's claim for a compensable disability rating for his service-connected hearing loss, in April 2010 the Veteran received an audio examination from his private physician.  Audiological testing was conducted at the exam.  The results were noted only in graphical form-no numerical interpretation was provided.  In the October 2014 memorandum decision, the Court stated that the audiologist's graph was hard to read, and the Court could not accept the Board's interpretation of the pure tone data.  See October 2014 Court memorandum decision, pp. 10, 11.  On remand, the April 2010 private audiologist must be contacted, and he should translate his graphical findings into numeric form.  See Savage v. Shinseki, 24 Vet.App. 259, 269 (2011).  Additionally, the private audiologist did not specify in the April 2010 report which speech discrimination test was employed during the examination.  On remand, the April 2010 private audiologist should be contacted to name the type of speech discrimination test that was used during the April 2010 examination.  Id.

Accordingly, the case is REMANDED for the following action:

1.  Contact the April 2010 private audiologist, W.B.M., M.D.  Request that he provide a numerical interpretation of his April 2010 graphic audiology findings.  Request that he identify which speech discrimination test was employed during the examination.

The RO/AMC must make reasonable efforts to obtain this clarification from W.B.M., M.D., including at least two follow-up requests if no response is received; and any other further attempts in accordance with law.  If the requested clarification cannot be given, a negative reply is required.

If the requested clarification is not obtainable, the Veteran and his representative should be notified and the record clearly documented.

2.  Then, schedule the Veteran for a VA audiology examination with an audiologist to determine the current level of severity of the his hearing impairment.  The claims folder and any treatment records contained in the Veteran's e-file must be made available to and reviewed by the examiner.  

The examiner should elicit from the Veteran all complaints associated with his service-connected bilateral haring loss disability, to include any associated functional impairment.  Audiometric testing and speech discrimination testing should be performed, including the Maryland CNC test.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's bilateral hearing loss.  If test results are considered invalid or an inaccurate depiction of the severity of the Veteran's hearing loss, such a conclusion should be explained in detail why valid and reliable audiometric data could not be obtained.

3.  In accordance with the Veteran's assertions that he has been forced to seek dental treatment ever since his service (see March 2010 VA form 9; see also October 2014 Court memorandum decision, p. 8), with any necessary authorization from the Veteran, obtain all of the Veteran's relevant post-service dental records.  All attempts to locate these records must be documented in the claims folder.

The RO/AMC must make reasonable efforts to obtain such records, including at least two follow-up requests if no response is received; and any other further attempts in accordance with law.  If these records are not available, a negative reply is required.

If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.

4.  After the above has been completed, schedule the Veteran for a VA examination to evaluate his complaints of dental disability.  The entire records must be made available to the examiner for review prior to examination.  All indicated tests and studies should be performed and clinical findings should be reported in detail.  A comprehensive clinical history should be obtained, to include a discussion of the Veteran's documented medical history and assertions. 

The VA examiner must determine whether the Veteran currently has any dental condition which is manifested by loss of substance of body of maxilla or mandible, or of the soft tissue surrounding that region.  If this is the case, then please indicate whether it is at least as likely as not (50 percent or greater probability) that the diagnosed dental condition is etiologically related to an incident of the Veteran's service.

The examiner is specifically requested to discuss the Veteran's assertions that he had multiple teeth on his lower left hand side knocked out by a bayonet by a drill instructor.  The examiner is also specifically requested to discuss the February 1968 service treatment record which documents the placement of a cap on a lower left molar.

Provided there is no indication of a dental disability manifested by bone or soft tissue loss (or for that matter, one such condition that is service-related), then the examiner must indicate whether the Veteran at least as likely as not has any current dental disability otherwise attributable to the identified incident of dental trauma during military service (including but not limited to subsequent lost or damaged teeth).

Additionally, as specifically requested by the Court of Appeals for Veterans Claims, the examiner is requested to specify what the medical community at large believes is normal dentition for a 62-year old man.  See October 2014 Court memorandum decision, p. 7.

The examination report must include a complete rationale for all opinions and conclusions reached.

5.  After undertaking any additional development deemed necessary, readjudicate the remaining issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case must then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


